

115 SRES 557 RS: Expressing the sense of the Senate regarding the strategic importance of NATO to the collective security of the transatlantic region and urging its member states to work together at the upcoming summit to strengthen the alliance.
U.S. Senate
2018-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 520115th CONGRESS2d SessionS. RES. 557IN THE SENATE OF THE UNITED STATESJune 27, 2018Mr. Wicker (for himself, Mr. Cardin, Mr. Tillis, Mrs. Shaheen, Mr. Rubio, Mr. Murphy, Mr. Young, Mr. Booker, and Mr. Isakson) submitted the following resolution; which was referred to the Committee on Foreign RelationsJuly 17, 2018Reported by Mr. Corker, with an amendment and an amendment to the preambleStrike out all after the resolving clause and insert the part printed in italicStrike the preamble and insert the part printed in italicRESOLUTIONExpressing the sense of the Senate regarding the strategic importance of NATO to the collective
			 security of the transatlantic region and urging its member states to work
			 together at the upcoming summit to strengthen the alliance.
	
 Whereas the North Atlantic Treaty Organization (referred to in this Resolution as NATO) will hold its next Summit meeting July 11–12, 2018, in Brussels, Belgium; Whereas the security of the United States remains inextricably linked to the security of Europe and NATO’s founding purpose remains as valid today as it has been since NATO was created;
 Whereas our NATO allies have contributed significantly to military operations led by the United States around the world, and actively contribute to current Alliance missions, including the reinforcement of NATO’s eastern flank by leading 3 of the 4 battlegroups of NATO’s Enhanced Forward Presence;
 Whereas while an increasing number of NATO member states are fulfilling their pledges at the 2014 NATO summit in Wales to allocate 2 percent of their gross domestic product towards defense spending, all NATO member states should be urged to meet the 2 percent target and to allocate 20 percent of their annual defense spending on major new equipment, including related research and development, in order to more fairly share the burden of transatlantic defense;
 Whereas United States force deployments to Europe as part of the European Deterrence Initiative, and the corresponding measures by NATO member states in the Enhanced Forward Presence, are contributing to enhanced security on NATO’s eastern flank;
 Whereas the Russian Federation’s aggression towards its neighbors, its breach of international norms, and its noncompliance with its arms control commitments have severely impacted European security and will continue to pose a security threat for the foreseeable future;
 Whereas administrative and logistical obstacles to the mobility of military assets across Europe, and the potential mismatch between the speed of NATO-level decision making and the speed of a crisis, have been shown to constitute potential challenges to the successful defense of NATO’s territorial integrity;
 Whereas the cyber domain is a crucial aspect of NATO operations and a key tool at potential adversaries’ disposal;
 Whereas NATO member states collectively face a continued and persistent threat from terrorism and our NATO allies are making significant commitments in keeping terrorist networks from interfering in any NATO territory;
 Whereas NATO member states— (1)have collectively identified corruption and poor governance, including within member states, as security challenges which undermine democracy, the rule of law, and economic development; and
 (2)in recognition of this challenge, adopted a Building Integrity Policy, which is intended to support transparent and accountable defense institutions under democratic control;
 Whereas NATO’s enlargement has delivered enhanced security and stability to all NATO member states, including Montenegro (the newest NATO member), while remaining incomplete and underlining the need for NATO’s Open Door Policy to remain in effect for all aspiring countries and for invitations to join NATO to be issued as soon as an aspirant country has met the conditions for membership;
 Whereas the first of 10 Principles Guiding Relations between Participating States contained in the Final Act of the Conference on Security and Cooperation in Europe, done at Helsinki August 1, 1975 (commonly known as the Helsinki Final Act), recognizes the right to be or not to be a party to treaties of alliance as a right inherent in sovereignty to be respected on an equal basis among the signatory states; and
 Whereas the commitment made by NATO in the Founding Act on Mutual Relations, Cooperation and Security Between NATO and the Russian Federation, done at Paris May 27, 1997 (commonly known as the NATO-Russia Founding Act), to carry out its collective defence and other missions by ensuring the necessary interoperability, integration, and capability for reinforcement rather than by additional permanent stationing of substantial combat forces was predicated on the current and foreseeable security environment that existed in 1997, which has been fundamentally altered by the aggression directed by the leaders of the Russian Federation:
 Now, therefore, be it Whereas the North Atlantic Treaty Organization (referred to in this Resolution as NATO) will hold its next Summit meeting July 11–12, 2018, in Brussels, Belgium;
 Whereas the security of the United States remains inextricably linked to the security of Europe and NATO’s founding purpose remains as valid today as it was when NATO was created;
 Whereas our NATO allies have contributed significantly to military operations led by the United States around the world, and actively contribute to current Alliance missions, including the reinforcement of NATO’s eastern flank by leading 3 of the 4 battlegroups of NATO’s Enhanced Forward Presence;
 Whereas while an increasing number of NATO member states are fulfilling their pledges at the 2014 NATO summit in Wales to allocate 2 percent of their gross domestic product towards defense spending, all NATO member states should be urged to meet the 2 percent target and to allocate 20 percent of their annual defense spending on major new equipment, including related research and development, in order to more fairly share the burden of transatlantic defense;
 Whereas United States force deployments to Europe as part of the European Deterrence Initiative, and the corresponding measures by NATO member states in the Enhanced Forward Presence, are contributing to enhanced security on NATO’s eastern flank;
 Whereas the Russian Federation’s aggression towards its neighbors, its breach of international norms, and its noncompliance with its arms control commitments have severely impacted European security and will continue to pose a security threat for the foreseeable future;
 Whereas administrative and logistical obstacles to the mobility of military assets across Europe and the potential mismatch between the speed of NATO-level decision making and the timeline of a crisis may constitute challenges to the successful defense of NATO’s territorial integrity;
 Whereas the cyber domain is a crucial aspect of NATO operations and a key tool at potential adversaries’ disposal;
 Whereas NATO member states collectively face a continued and persistent threat from terrorism and our NATO allies are making significant commitments in keeping terrorist networks from interfering in any NATO territory;
 Whereas NATO member states— (1)have collectively identified corruption and poor governance, including within member states, as security challenges which undermine democracy, the rule of law and economic development; and
 (2)in recognition of this challenge, adopted a Building Integrity Policy, which is intended to support transparent and accountable defense institutions under democratic control;
 Whereas NATO’s enlargement has delivered enhanced security and stability to all NATO member states, including Montenegro (the newest NATO member), and has demonstrated the importance of NATO’s Open Door Policy for all aspiring countries and for invitations to join NATO to be issued as soon as an aspirant country has met the conditions for membership;
 Whereas the first of 10 Principles Guiding Relations between Participating States contained in the Final Act of the Conference on Security and Cooperation in Europe, done at Helsinki August 1, 1975 (commonly known as the Helsinki Final Act), recognizes the right to be or not to be a party to treaties of alliance as a right inherent in sovereignty to be respected on an equal basis among the signatory states; and
 Whereas the commitment made by NATO in the Founding Act on Mutual Relations, Cooperation and Security Between NATO and the Russian Federation, done at Paris, May 27, 1997 (commonly known as the NATO-Russia Founding Act), to carry out its collective defence and other missions by ensuring the necessary interoperability, integration, and capability for reinforcement rather than by additional permanent stationing of substantial combat forces was predicated on the current and foreseeable security environment that existed in 1997, which has been fundamentally altered by the aggression directed by the leaders of the Russian Federation: Now, therefore, be it
	
 That the Senate— (1)reaffirms the enduring commitment of the United States to NATO’s collective defense, enshrined in Article 5 of the North Atlantic Treaty, done at Washington April 4, 1949 (commonly known as the Washington Treaty);
 (2)emphasizes the need for all NATO member states to be prepared to meet their respective obligations under Article 5 of the Washington Treaty;
 (3)pledges its support for all appropriate measures collectively taken to deter and defend against, if necessary, Russian aggression against the territory of any NATO member state, including the explicit aim of the leaders of the Russian Federation to fracture the unity between NATO member states;
 (4)emphasizes its commitment to a North Atlantic alliance based on shared values, including the rule of law, to prevent internal forces from eroding NATO’s foundation;
 (5)encourages all NATO member states to clearly commit to further enlargement of the alliance, including extending invitations to any aspirant country which has met the conditions required to join NATO; and
 (6)urges leaders who will be meeting at the 2018 NATO summit in Brussels, Belgium to ensure that NATO— (A)meets urgent security threats;
 (B)continues to transform to counter emerging and evolving challenges, including hybrid warfare, terrorism, cyberattacks, and renewed challenges to sea lines of communication between North America and Europe; and
 (C)adopts a rapid reinforcement plan that— (i)expedites political decision making;
 (ii)reinvigorates the NATO command structure; (iii)streamlines the capacity to mobilize forces across national borders; and
 (iv)improves joint readiness goals.  That the Senate—
 (1)reaffirms the enduring commitment of the United States to NATO’s collective defense, enshrined in Article 5 of the North Atlantic Treaty, done at Washington April 4, 1949;
 (2)emphasizes the need for all NATO member states to be prepared to meet their respective obligations under Article 5 of the North Atlantic Treaty;
 (3)pledges its support for all appropriate measures collectively taken to deter and defend against, if necessary, Russian aggression against the territory of any NATO member state, including the explicit aim of the leaders of the Russian Federation to fracture the unity between NATO member states;
 (4)reaffirms its full support for the sovereignty, independence, and territorial integrity of Ukraine within its internationally recognized borders and condemns the Russian Federation’s illegal invasion and attempted annexation of Crimea, which is in direct violation of the Russian Federation’s obligations under the Helsinki Final Act and the subsequent Budapest Memorandum on Security Assurances signed in December 1994;
 (5)calls for the sanctions that have been imposed and maintained to date by the United States and the European Union against persons engaged in furthering the illegal occupation of Crimea by the Russian Federation to remain in place and demands full implementation with respect to the Russian Federation of existing sanctions mandates and authorities relating to Crimea under the Countering America’s Adversaries Through Sanctions Act of 2017 (Public Law 115–44; 131 Stat. 866), the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note), and other relevant provisions of law until Crimea is returned to Ukraine;
 (6)emphasizes its commitment to a North Atlantic alliance based on shared values, including the rule of law, to prevent internal forces from eroding NATO’s foundation;
 (7)encourages all NATO member states to clearly commit to further enlargement of the alliance, including extending invitations to any aspirant country which has met the conditions required to join NATO; and
 (8)urges leaders who will be meeting at the 2018 NATO summit in Brussels, Belgium to ensure that NATO— (A)meets urgent security threats;
 (B)continues to evolve to counter emerging challenges, including hybrid warfare, terrorism, cyberattacks, and renewed challenges to sea lines of communication between North America and Europe; and
 (C)adopts a rapid reinforcement plan that— (i)expedites political decision making;
 (ii)reinvigorates the NATO command structure; (iii)streamlines the capacity to mobilize forces across national borders; and
 (iv)improves joint readiness goals.July 17, 2018Reported with an amendment and an amendment to the preamble